NO. 12-14-00131-CV

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

EDOM CORNER, LLC AND                                        §   APPEAL FROM THE 294TH
EARL A. BERRY, JR.,
APPELLANTS

V.                                                          §   JUDICIAL DISTRICT COURT

IT'S THE BERRY'S, LLC
D/B/A MARY ELLEN'S,
APPELLEE                                                    §   VAN ZANDT COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Edom Corner, LLC and Earl A. Berry, Jr. have filed a “Notice of Interlocutory Appeal.”
We construe the notice as a petition for permission to appeal the trial court’s order relating to
prior litigation between Appellants and It’s The Berry’s, LLC d/b/a Mary Ellen’s. See TEX. CIV.
PRAC. & REM. CODE ANN. § 51.014(d) (West Supp. 2013); see also TEX. R. APP. P. 28.3 & cmt.
Appellants have not established that they are entitled to a permissive appeal. Accordingly, we
deny their petition for permissive appeal.
Opinion delivered June 11, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                              JUNE 11, 2014


                                          NO. 12-14-00131-CV


                    EDOM CORNER, LLC AND EARL A. BERRY, JR.,
                                     Appellants
                                        V.
                    IT'S THE BERRY'S, LLC D/B/A MARY ELLEN'S,
                                      Appellee


                                 Appeal from the 294th District Court
                        of Van Zandt County, Texas (Tr.Ct.No. 09-00138)

                       THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this petition for permissive appeal should be
denied.
                       It is therefore ORDERED, ADJUDGED and DECREED by this court that
this petition for permissive appeal be, and the same is, hereby denied; and that this decision be
certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.